Citation Nr: 0522935	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  05-03 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a disorder of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from September 1946 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO).

In August 2005, the Board granted a motion to advance the 
appeal on the Board's docket based on good cause.  See 38 
U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  The veteran's respiratory disorder is not shown by 
competent medical evidence to be related to service or any 
incident thereof.

2.  The veteran's back disorder is not shown by competent 
medical evidence to be related to service or any incident 
thereof.

3.  The veteran's feet condition is not shown by competent 
medical evidence to be related to service or any incident 
thereof.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A disorder of the feet was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the appellant by a 
letter in October 2003 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the appellant 
notified them.  The appellant was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, veteran's VA and 
private medical records have been associated with the claims 
file.  There is no indication that other Federal department 
or agency records exist that should be requested.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  The Board notes that the veteran's military 
records are presumed to have been destroyed in the National 
Personnel Records Center fire of 1973.  However, as will be 
discussed below, the available evidence is sufficient to 
adjudicate this appeal.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Factual Background

The veteran's service medical records were not available for 
review.  The records were most likely destroyed in a July 
1973 fire at the National Personnel Records Center.  Daily 
sick reports were received from the Surgeon Generals Office, 
which show that the veteran reported to sick call on numerous 
occasions, but the reason or nature of the illness was not 
indicated. 

Private hospital records dated from November 1983 to March 
1989 show that the veteran was treated and diagnosed with a 
herniated lumbar disc.  A January 1983 hospital discharge 
summary revealed that the veteran was admitted with a history 
of injury to his back on December 12, 1982 while holding an 
85-pound motor above his chest.  

Private treatment records dated from November 2001 to 
September 2003 show treatment and diagnoses of chronic 
obstructive pulmonary disease (COPD).

VA outpatient treatment records dated from August 1999 to 
July 2004 show treatment and diagnoses of onychomycosis. 

Analysis

The veteran contends that he developed pneumonia and frost 
bite during his service in Japan.  He reported that since 
that time he has had chronic bronchitis and problems with his 
feet.  He also contends that he currently has a back 
disorder, which is of service origin.  The RO's efforts to 
obtain his service medical records have been futile.  The 
veteran has not indicated that he has copies of his service 
medical records.  The United States Court of Appeals for 
Veterans Claims has held that, where the service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board is 
satisfied that the evidence of record shows that VA has made 
every effort to secure any additional service records for the 
veteran.

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).


The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his respiratory 
disorder and feet.  While the evidence reveals diagnoses of 
COPD and onychomycosis of the feet, the medical evidence of 
record does not etiologically link these disabilities to his 
military service or any incident in service.  In fact, there 
are no post-service treatment records for COPD and 
onychomycosis until 2001, over 50 years after the veteran's 
discharge from service.  This evidence is not supportive of 
the veteran's claim, as it does not link his current 
complaints to service.  Additionally, such a lapse of time is 
a proper factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Accordingly, service connection for a 
respiratory disorder and a disorder of the feet is not 
warranted.

Considering all the evidence of record, the Board also finds 
that the preponderance of the evidence is against granting 
entitlement to service connection for a back disorder, 
diagnosed as a herniated lumbar disc.  Although the evidence 
shows a diagnosis of a low back disorder, the earliest 
diagnosis of record was in January 1983, more than 35 years 
after the veteran's discharge from service.  See Maxson, 
230 F.3rd at 1333.  There is no medical evidence 
etiologically linking his low back disorder to his service, 
or any incident therein.  Indeed, the medical evidence at 
that time also indicates that the veteran injured his back 
just a few days prior to his diagnosis.  Thus, service 
connection for a low back disorder is not warranted.
 
While the veteran contends he currently has a respiratory 
disorder, a back disorder, and a disorder of the feet that 
originated in service, medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination that his currently diagnosed disorders are the 
result of his military service over five decades ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993). 

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for a respiratory disorder, a back 
disorder, and a disorder of the feet is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


